Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 24, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was terminated from his position as a production aide for falsifying information on his employment application. The Unemployment Insurance Appeal Board found claimant disqualified from receiving unemployment insurance benefits because he was terminated for misconduct. Claimant admits that he misrepresented his prior work history on his employment application. Furthermore, claimant’s signature appears on the employment application beneath the employer’s policy which explains that any false information contained in the ap*829plication could result in dismissal. Under these circumstances, we find that the Board’s decision is supported by substantial evidence (see generally, Matter of Ghorab [Sweeney], 219 AD2d 793; Matter of Sapp [Roberts], 111 AD2d 977). Claimant’s statement that he was fired as a result of being involved in an accident with the employer’s van merely presented a credibility issue for the Board to resolve (see generally, Matter of Jonassen [Sweeney], 233 AD2d 738, 739).
Mercure, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.